Title: From George Washington to John Marshall, 16 June 1799
From: Washington, George
To: Marshall, John



Dear Sir,
Mount Vernon June 16th 1799

By the last mail I was favoured with your letter of the 12 instant, and feel much obliged by the attention of Colo. Carrington and yourself to the subject mentioned in my last letters to you.
I am very glad that you did not forward my letter to Colo. Cropper. At the time of writing that letter I was aware of the circumstances which you mention, with respect to the relative rank of

Officers in the actual and eventual Army, and was apprehensive that it might have an effect in the minds of some persons, who otherwise would have no objection to the appointments proposed. Yet I conceived, that, if any event should make it necessary to raise the Troops provisionally authorized, every friend to our Country and its Government would hold himself in readiness to step forward with his personal services, and that those who did not mean to continue in the service beyond the pressure of the exigency which might call them forth, would not hesitate to hold any station where their talents and influence could be made useful to their Country.
Upon further consideration, I have, however, thought it best to write to Colo. Cropper in a way that will lead him to make a tender of his services, if he should be inclined so to do. And, at the same time, draw from him information respecting Characters for other grades. This letter shall be forwarded for your inspecti[o]n & transmission—In the mean time I will thank [you] to return that which is in your hands.
Altho’ all the persons you have mentioned cannot be appointed to the Command of Regiments within the number alotted to Virginia; yet a choice of Characters is desireable on every account, and if any others occur I will thank you to forward their names, marking their relative qualifications as they stand in the estimation of yourself and the other Gentlemen applied to on this subject.
In the Death of Mr Henry (of which I fear there is little doubt) not only Virginia, but our Country at large has sustained a very serious loss. I sincerely lament his death as a friend; and the loss of his eminent talents as a Patriot I consider as peculiarly unfortunate at this critical juncture of our affairs. With very great esteem & sincere regard I am Dear Sir Yr most Obedt Servt

P.S. Colo. Cropper would have been brought forward among the late appointments; but as he had never made any application, and it not being known whether he would be willing to serve or not, his name was omitted.

